PER CURIAM.
This proceeding to compose the indebtedness of appellee produced a plan agreed to by 92% of the indebtedness, but objected to by 8% owned by the Permanent School Fund of the State of Texas. It was confirmed by the District Court. On appeal this court found nothing wrong with the plan except that the Permanent School Fund was to get settlement in cash while others in the same class were to get 4% bonds, which was held to be a discrimination. The opinion concludes: “In order that the plan may be modified in this respect, the judgment appealed from is reversed, and the cause remanded to the district court for further proceedings not inconsistent with this opinion.” Texas v. Tabasco School District, 5 Cir., 132 F.2d 62, 64, rehearing denied 5 Cir., 133 F.2d 196. In the District Court the plan was duly amended so as to give all creditors an option to receive cash or bonds. The objecting creditors sought to reopen the question of the ability of the School District to pay more. The District Court thought this court had not authorized a reconsideration of that matter and declined *59to hear further evidence on it. We think the former opinion of the court dealt finally with that question, and reopened the plan for amendment for the sole purpose of removing discrimination in the mode of payment. The amendment did that.
The judgment reconfirming the plan is affirmed.